Exhibit 10.1

 

MASTER REAFFIRMATION AND AMENDMENT NO. 1 TO LOAN DOCUMENTS

 

THIS MASTER REAFFIRMATION AND AMENDMENT NO. 1 TO LOAN DOCUMENTS (this
“Agreement”) is made as of the 31rst day of July, 2013, by and among by and
among VIRTUSA CORPORATION, a Delaware corporation (the “Borrower”), INSOURCE
HOLDINGS, INC., a Connecticut corporation (“Holdings”), INSOURCE, LLC, a
Connecticut limited liability company (“Insource LLC” and together with the
Borrower and Holdings, the “Loan Parties”), JPMORGAN CHASE BANK, N.A., as a
Lender (the “Lender”) and JPMORGAN CHASE BANK, N.A. as the Administrative Agent
(the “Administrative Agent”).  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to them in the Credit
Agreement described below.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, the Lender, the other Lenders from time to time party
thereto, and the Administrative Agent are parties to that certain Credit
Agreement dated July 30, 2010 (as amended, modified, restated or otherwise
supplemented from time to time, the “Credit Agreement”) pursuant to which, among
other things: (a), the Lender has extended to the Borrower a revolving loan in
the principal amount of up to $3,000,000 (the “Revolving Loan”) with a
sub-facility for the issuance of Letters of Credit for the account of the
Borrower; (b) Holdings and Insource LLC have guaranteed the obligations of the
Borrower to the Lenders; and (c) the Borrower has guaranteed the obligations of
each Subsidiary of Borrower arising in connection with FX Transactions;

 

WHEREAS, in addition to the Credit Agreement, the Revolving Loan is evidenced
by, among other things a certain Revolving Credit Note of the Borrower dated
July 30, 2010 in the original principal amount of up to $3,000,000 (the “Note”);

 

WHEREAS,  as collateral security for the Secured Obligations, among other
things: (a) each of the Loan Parties has granted to the Administrative Agent,
for the ratable benefit of the Lenders, a lien on and security interest in all
of its assets (other than Intellectual Property) pursuant to certain Security
Agreements of the Loan Parties dated July 30, 2010 (the “Security Agreements”);
(b) the Borrower has granted and pledged to the Administrative Agent, for the
ratable benefit of the Lenders, a lien on and security interest in all of the
Borrower’s right, title and interest in and to the capital stock of Virtusa
Securities Corporation and Insource Holdings, Inc. pursuant to the terms of
certain Pledge Agreements of the Borrower in favor of the Administrative Agent
dated July 30, 2010 (the “Borrower Pledge Agreements”); (c) Holdings has granted
and pledged to the Administrative Agent, for the ratable benefit of the Lenders,
a lien on and security interest in all of Holdings’ right, title and interest in
and to the membership interests of Insource LLC pursuant to the terms of a
certain Pledge Agreement from Holdings in favor of the Administrative Agent
dated July 30, 2010 (the “Holdings Pledge Agreement” and together with the
Borrower Pledge Agreements, the “Pledge Agreements”); and (d) the

 

--------------------------------------------------------------------------------


 

Borrower has entered in a Negative Pledge Agreement in favor of the
Administrative Agent, for the benefit of the Lenders dated July 30, 2010
regarding the Borrower’s Intellectual Property (the “Negative Pledge”);

 

WHEREAS, as of the date hereof, the Lender is the only Lender under the Credit
Agreement;

 

WHEREAS, the Loan Parties have requested the Lender to extend the Maturity Date
of the Revolving Loans to July 31, 2016;

 

WHEREAS, it is a condition precedent to the Lender’s agreement to grant the
requested extension that the Loan Parties enter into this Agreement; and

 

NOW, THEREFORE, in consideration of the premises set forth herein (which are
incorporated herein as though fully set forth below, by this reference thereto)
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the undersigned agrees as follows:

 

1.                                      Acknowledgments, Affirmations and
Representations and Warranties.

 

a.                                      Each Loan Party acknowledges, affirms,
represents and warrants that:

 

(i)                                     All of the statements contained herein
are true and correct and that it understands that the Administrative Agent and
the Lender are relying on the truth and completeness of such statements to enter
into this Agreement.

 

(ii)                                  As of June 30, 2013, the Borrower is
legally and validly indebted to the Lender: (x) by virtue of the Revolving Loan
in the principal outstanding amount of zero ($0), and (y) by virtue of its
Guarantee of the FX Guaranteed Obligations, in each case plus interest and fees
accrued and accruing on each of the foregoing and costs and expenses of
collection, including without limitation, attorneys’ fees, relating thereto and
there is no defense, offset or counterclaim with respect to any of the foregoing
or independent claim or action against the Lender or the Administrative Agent.

 

(iii)                               Each of Holdings and Insource LLC is legally
and validly indebted to the Lender by virtue of its Loan Guaranty and there is
no defense, offset or counterclaim with respect thereto or independent claim or
action against the Lender or the Administrative Agent.

 

(iv)                              The resolutions previously adopted by the
Board of Directors of each of the Borrower and Holdings and provided to the
Administrative Agent and the Lender relating to the Credit Agreement and the
other Loan Documents, and to the transactions and matters contained therein,
have not in any way been rescinded or modified and have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect, except to the extent that they have been modified or
supplemented to authorize this Agreement and the documents and transactions
described herein.

 

2

--------------------------------------------------------------------------------


 

(v)                                 The resolutions previously adopted by the
sole member of Insource LLC and provided to the Administrative Agent and the
Lender relating to the Credit Agreement and the other Loan Documents, and to the
transactions and matters contained therein, have not in any way been rescinded
or modified and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect, except to the
extent that they have been modified or supplemented to authorize this Agreement
and the documents and transactions described herein.

 

(vi)                              Each of the Borrower and Holdings has the
corporate power and authority to enter into, and has taken all necessary
corporate action to authorize, this Agreement and the transactions contemplated
hereby.

 

(vii)                           Insource LLC has the limited liability company
power and authority to enter into, and has taken all necessary trust action to
authorize, this Agreement and the transactions contemplated hereby.

 

(viii)                        All representations, warranties and covenants
contained in, and schedules and exhibits to, the Credit Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
date hereof, are incorporated herein by reference and are hereby remade.

 

(ix)                              No Default or Event of Default currently
exists under the Credit Agreement or any of the other Loan Documents.

 

(x)                                 The consummation of the transactions
contemplated hereby is not prevented or limited by, nor does it conflict with or
result in a breach of terms, conditions or provisions of, the Certificate of
Incorporation or Bylaws of the Borrower or Holdings or the Articles of
Organization or Operating Agreement of Insource LLC,  or any evidence of
indebtedness, agreement or instrument of whatever nature to which any Loan Party
is a party or by which it is bound, does not constitute a default under any of
the foregoing and does not violate any federal, state or local law, regulation
or order or any order of any court or agency which is binding upon any Loan
Party and the consummation of the transactions contemplated hereby does not
require the consent of any Person not a party to this Agreement.

 

2.                                      Amendments to Credit Agreement and other
Loan Documents.

 

a.                                      Section 1.1 of the Credit Agreement
entitled “Defined Terms” is hereby amended by amending and restating the
definition of “Maturity Date” in its entirety as follows:

 

“Maturity Date” means July 31, 2016, or any earlier date on which this Agreement
is terminated pursuant to the terms hereof.

 

b.                                      Any and all references in any Loan
Document to the Credit Agreement (howsoever defined) shall mean the Credit
Agreement, as amended and modified by this Agreement.

 

3

--------------------------------------------------------------------------------


 

3.                                      Reaffirmation. Each Loan Party, as
maker, debtor, assignor, obligor, guarantor, or in other similar capacity in
which it incurs obligations to the Administrative Agent, the Issuing Bank or the
Lenders under any of the Loan Documents or otherwise, hereby ratifies and
reaffirms all of its respective payment and performance obligations, contingent
or otherwise, under each of the Loan Documents to which it is a party and, to
the extent it has granted liens or mortgages on or security interests in any of
its properties pursuant to any Collateral Document as security for the Secured
Obligations under or with respect to the Credit Agreement and the other Loan
Documents, hereby ratifies and reaffirms such grant of liens, mortgages and
security interests and confirms and agrees that with respect to liens and
security interests on any right, title and interest of such Loan Party in any
personal property granted pursuant to a security agreement, pledge agreement or
otherwise, such liens and security interests hereafter secure all of the Secured
Obligations, including without limitation, the Secured Obligations arising under
the Revolving Loans, in each case as if each reference in such Collateral
Document to the obligations secured thereby are construed to hereafter mean and
refer to such Secured Obligations (including, without limitation, the Revolving
Loans) under the Credit Agreement and other Loan Documents, as hereby amended.
Each Loan Guarantor acknowledges, affirms and agrees that all Secured
Obligations of the Borrower to the Administrative Agent, the Issuing Bank and
the Lenders have been guaranteed by such Loan Guarantors pursuant to the terms
of the Credit Agreement, including, those Secured Obligations arising under the
Revolving Loans, as amended by this Agreement. The Borrower acknowledges,
affirms and agrees that all obligations of any Subsidiary to the Lenders arising
under or in connection with the FX Transactions has been guaranteed by the
Borrower pursuant to the terms of the Credit Agreement, as amended by this
Agreement. Each Loan Party acknowledges that each of the Loan Documents to which
it is a party remains in full force and effect, continues to apply to the
Secured Obligations, including, but not limited to, the Secured Obligations
arising under the Revolving Loans, as amended by this Agreement, and are hereby
ratified and confirmed. The execution of this Agreement shall not operate as a
novation, waiver of any right, power or remedy of the Administrative Agent, the
Issuing Bank or the Lenders nor constitute a waiver of any provision of any of
the Loan Documents. The Loan Parties agree and acknowledge that this Agreement
shall be deemed a Loan Document.

 

4.                                      Conditions Precedent. The obligation of
the Lender to extend the Maturity Date as set forth herein is conditioned on the
satisfaction of the following:

 

a.                                      The receipt by the Administrative Agent
of any necessary consent to the extensions and amendments contemplated by this
Agreement from any third party, if required.

 

b.                                      The receipt by the Administrative Agent
of UCC search results which shall be satisfactory to the Administrative Agent
and which shall evidence no liens on any Collateral other than those in favor of
the Administrative Agent and other than those which may be acceptable to the
Lender in its sole discretion.

 

c.                                       The receipt by the Administrative Agent
of a secretary’s certificate of each of the Borrower and Holdings certifying as
to the certificate of incorporation, bylaws, authorizing resolutions and
incumbency and a secretary’s certificated of Insource LLC as to the articles of
organization, operating agreement, authorizing resolutions and incumbency of its
officers.

 

4

--------------------------------------------------------------------------------


 

d.                                      The receipt by the Administrative Agent
a Certificate of Legal Existence or Good Standing Certificate, as applicable
with respect to each of the Loan Parties.

 

5.                                      No Defenses.  The Loan Parties each
hereby represent and warrant to, and covenant with the Administrative Agent and
the Lender that, as of the date hereof, it has no defense, offset or
counterclaim of any kind or nature whatsoever against the Administrative Agent
or the Lender with respect to any of the Secured Obligations or any of the Loan
Documents to which it is a party, or any action previously taken or not taken by
the Administrative Agent or the Lender with respect thereto.

 

6.                                      Fees and Expenses. The Loan Parties
agree that they will pay all reasonable legal and professional fees and expenses
and other reasonable expenses incurred by the Administrative Agent and the
Lender in connection with this Agreement and the transactions contemplated
hereby.

 

7.                                      Successors and Assigns.  This Agreement
shall be binding upon each of the Loan Parties and upon its respective
successors and assigns and shall inure to the benefit of the Administrative
Agent, the Lenders and their respective successors and assigns.  The successors
and assigns of such entities shall include, without limitation, their respective
receivers, trustees, or debtors-in-possession.

 

8.                                      Governing Law.   THIS AGREEMENT SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

9.                                      Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

 

WITNESSES:

 

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name: Ranjan Kalia

 

 

Title: EVP & CFO

 

 

Duly Authorized

 

 

 

 

 

 

 

 

INSOURCE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name: Ranjan Kalia

 

 

Title: Treasurer

 

 

Duly Authorized

 

 

 

 

 

 

 

 

INSOURCE, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name: Ranjan Kalia

 

 

Title: Treasurer

 

 

Duly Authorized

 

[Signature Page (1) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jacob Dowden

 

 

Name: Jacob Dowden

 

 

Its Senior Vice President

 

 

Duly Authorized

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A. as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jacob Dowden

 

 

Name: Jacob Dowden

 

 

Its Senior Vice President

 

 

Duly Authorized

 

[Signature Page (2) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]

 

--------------------------------------------------------------------------------